ARNOLD, Circuit Judge.
These appeals arise out of an investigation into alleged sexual abuse of children in Scott County, Minnesota. Most of the facts and legal issues have already been thoroughly set forth and resolved in a previous appeal, Myers v. Morris, 810 F.2d 1437 (8th Cir.), cert. denied, — U.S. -, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987). As a result of our decision in that appeal, summary judgment was entered in favor of the following groups of defendants: Guardians ad litem, therapists, police officers of the City of Jordan, Minnesota, the Scott County Board of Commissioners, the County Attorney, the County Sheriff, and deputy sheriffs.
In the present appeal, we are asked to review the order of the District Court1 granting motions for summary judgment by Scott County, the Scott County Department of Human Services, and a group of *1019social workers. In re Scott County Master Docket, 672 F.Supp. 1152 (D.Minn.1987).
We affirm. The opinion of the District Court exhaustively states the facts and discusses the applicable law. We see no point in embellishing at length on Judge Mac-Laughlin’s able opinion. As the District Court carefully explained, the theory of substantive due process is properly reserved for truly egregious and extraordinary cases, and violations of state law, in and of themselves, are not actionable under 42 U.S.C. § 1983. We have carefully considered the arguments of appellants, and we are well aware that they have suffered much. Their allegations, however, do not rise to a constitutional level. There may well have been deviations from proper investigative procedure in the delicate area of child sexual abuse. These matters, however, are best left to the common law of torts. We note that plaintiffs’ pendent state-law claims were dismissed without prejudice by the District Court, and we approve this action.
Accordingly, the judgments are affirmed on the basis of the opinion of the District Court.2

. The Hon. Harry H. MacLaughlin, United States District Judge for the District of Minnesota.


. In No. 88-5022, the appellants Scott and Marlene Germundson have not filed a brief. The appellee Scott County has moved to dismiss their appeal. This motion is granted, and the appeal in No. 88-5022 is dismissed for want of prosecution.